Citation Nr: 9930658	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hip injury.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for bilateral frozen 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a hip injury, a sinus disability, and 
bilateral frozen feet.

In August 1999, the veteran testified at a hearing before a 
member of the Board sitting at Montgomery, Alabama.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent evidence of record attributing a 
current hip disability to service or to an event or injury 
therein.

3.  There is no competent evidence of record attributing a 
current sinus disability to service or to an event or injury 
therein.

4.  The veteran's residuals of bilateral frozen feet are of 
service origin.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a hip 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to service connection for a 
sinus disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  The claim for entitlement to service connection for 
bilateral frozen feet is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection is 
whether he has submitted well-grounded claims for the 
benefits arising therefrom.  38 U.S.C.A. § 5107(a) (West 
1991).  A person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet.App. 384, 388  
(1995).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.  

Service connection may be grant for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1999).  Service connection may also be granted for 
a chronic disease, i.e. arthritis, which becomes manifest to 
a compensable degree within one year after a veteran's 
separation from active service. 38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in a fire at the 
National Personnel Records Center in 1973.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).


I. Hip Injury

In his testimony at the hearing in August 1999, the veteran 
asserted that during basic training with the 520th Ordnance 
Company in Jackson, Mississippi, he injured his hip.  He 
indicated that while carrying his rifle, going under barbed 
wire, and going over 6 or 8 feet, he hit a stump and injured 
his sciatic nerve in his hip.  He stated that he was placed 
in traction in the clinic for about a week and then 
transferred to the 3rd Army unit.  He indicated that he has 
had trouble with his hip ever since.  He testified that he 
was treated beginning shortly after his release from active 
duty.  He indicated that the initial treating physicians were 
deceased or retired and the records were unavailable.

Subsequent to service, a VA outpatient treatment record dated 
in May 1995 shows that the veteran reported hip and leg pain.  
The veteran underwent a VA examination in March 1997.  He 
provided a history of bilateral hip pain since 1988.  He 
indicated that he had no injury that he knew of.  Physical 
examination revealed that his gait was slightly slow and a 
little bit wide, slightly short and steps slightly unsteady.  
He used a can for walking.  X-rays of the hips revealed mild 
degenerative changes in both hips.  The diagnosis was mild 
degenerative arthritis of both hips.

The veteran statements describing the inservice injury and 
associated symptoms are competent.  However, the veteran, as 
a layman, is not competent to establish a diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992) (layperson is generally not 
competent to render an opinion on a matter requiring medical 
knowledge, such as diagnosis or causation); See also Moray v. 
Brown, 5 Vet.App. 211, 214 (1993).  Accordingly, his 
statements to the effect that the claimed condition is due to 
service do not give rise to a well-grounded claim.  

The fact that the veteran sustained a hip injury, in and of 
itself, is not a sufficient basis to establish service 
connection.  There must be competent medical evidence 
relating any current hip disorder to service.

In this regard the first postservice clinical evidence of a 
hip problem was in 1995 at which time he was seen at a VA 
outpatient clinic for hip pain.  This is many years after 
service.  The March 1997 VA examination showed arthritis of 
both hips and the veteran indicated he experienced hip pain 
since 1988.  However, this again is many years after service.  
The veteran has not submitted any medical evidence nor is 
there any medical evidence of record which establishes that 
the current hip disability is related to service.  
Accordingly, pursuant to Caluza, his claim is not well 
grounded and must be denied.  

The Board further finds that the veteran has been 
appropriately informed of the basis for the denial of the 
claim, and, therefore, of the type of evidence needed to 
establish a well-grounded claim.  The procedural requirements 
of 38 U.S.C.A. § 5103(a) (West 1991) have been satisfied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that, if the veteran produces medical 
evidence which tends to relate a current hip disability to 
his active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).

II. Sinus Disability

In his testimony at the hearing in August 1999, the veteran 
asserted that he had sinus trouble when he went into service, 
but that his service aggravated his sinuses.  He stated that 
his sinus trouble during service began on his first night 
because it was cold and rainy, and that he was examined by a 
doctor who packed his nose with gauze.  He indicated that he 
continued to have trouble with his sinuses throughout his 
period of service, especially with bad weather.  He indicated 
that he has had trouble with his sinuses ever since.

A review of the veteran's claims folder reveals that the 
veteran's service medical records are not available for 
review.  Subsequent to service, the veteran underwent a VA 
examination in March 1997.  He provided a history of sinus 
trouble which he stated had been present his entire life.  He 
described it as frontal headache, nasal congestion, 
rhinorrhea, sneezing and occasional epistaxis.  He noted that 
this was usually just bloody mucus on clearing his nose.  The 
symptoms were described as worse in the winter and at times 
when pollen is active in the air.  He reported being on no 
medication for this, but that he used saline nasal 
irrigations.  Physical examination of the sinuses revealed no 
abnormality.  The veteran was edentulous.  
The diagnosis was allergic rhinitis.

The veteran's statements describing the symptoms associated 
with the reported sinusitis are competent.  However, the 
veteran, as a layman, is not competent to establish a 
diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992)

In this regard the first post service clinical evidence of an 
upper respiratory disorder was the 1997 VA examination, many 
years after service.  At that time the diagnoses included 
allergic rhinitis.  

However, the veteran has not submitted any medical evidence 
nor is there any medical evidence of record which establishes 
a nexus between any current upper respiratory disorder, to 
include sinusitis, and service.  Accordingly, pursuant to 
Caluza, his claim is not well grounded and must be denied.  

The Board further finds that the veteran has been 
appropriately informed of the basis for the denial of the 
claim, and, therefore, of the type of evidence needed to 
establish a well-grounded claim.  The procedural requirements 
of 38 U.S.C.A. § 5103(a) (West 1991) have been satisfied.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard, 4 Vet.App. at 384.  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that, if the veteran produces medical 
evidence which tends to relate a current sinus disability to 
his active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).


III. Bilateral Frozen Feet.

In his testimony at the hearing in August 1999, the veteran 
asserted that he sustained frozen feet during his period of 
active service in Europe in the Andes Forest the week before 
Christmas during the breakthrough.  He stated that there was 
deep snow on the ground for several days at a time and that 
he did not take his shoes off for six days.  He indicated 
that when he did take his shoes off, his feet were swollen, 
bloodshot and purple in color.  He stated that he was treated 
at sick call by soaking his feet and that he has continued to 
have symptoms associated thereto ever since.

A review of the veteran's claims folder reveals that the 
veteran's service medical records are not available for 
review.  The available service records reveal, however, that 
the veteran served on active duty with a military occupation 
of light truck driver with an Ordnance Company of the 3rd 
Army in England, France, Luxembourg, Germany and Austria.  
The veteran was said to drive in all types of climatic 
conditions, while being bombed and strafed by enemy aircraft, 
under enemy artillery bombardment, and subject to enemy 
sniper fire.  

VA outpatient treatment records dated 1994 to 1997 show that 
the veteran was foot complaints.  In 1995 the diagnosis was 
residuals of frostbite of the feet.  The veteran underwent a 
VA examination in March 1997.  He reported that he 
experienced frostbite of both feet during World War II.  
Thereafter, he reported having stiffness of the toes of both 
feet with pain in the soles of both feet on standing.  He 
described experiencing mostly a burning sensation and 
intermittent claudication in both lower extremities 
throughout the years, and increasingly worse since 1977.  

Following the examination, the diagnosis was, in pertinent 
part, chronic bilateral foot pain status post remote 
frostbite, and degenerative arthritis of the interphalangeal 
joints of both feet.

The veteran has submitted several lay statements with regard 
to this issue on his behalf.  A letter from a private 
pharmacist dated in May 1997 indicates that the veteran had 
had prescriptions filled from three different physicians 
pertaining to his feet.  The pharmacist noted that the 
veteran experienced severe frostbite to his feet while 
serving in the Army and had continuous problems relating to 
his frost bite injury.

A lay statement dated in May 1997, from a person who has 
asserted that she has known the veteran all her life, 
indicates that the veteran did not have any trouble with his 
feet until he returned from service in the Army in 1945.  She 
described that, upon return, the veteran's feet were 
discolored and had blood boils on them.  She also indicated 
that his feet have troubled him since that time.

A lay statement dated in May 1997, from a person who has 
asserted that he has known the veteran for sixty years, 
reveals that the veteran has had trouble working for years 
due to problems with his feet.

A statement from a second private pharmacist dated in May 
1997 shows that the veteran had prescriptions filled from two 
different physicians for treatment of frostbite of his feet.  
The condition was stated to be due to conditions while 
serving in the Army during World War II.

A lay statement from a co-worker of the veteran of twenty 
years received in July 1997 reveals that the veteran's feet 
were hurting all the time.  Another lay statement, also 
received in July 1997, shows that the veteran's feet were 
frostbitten while in service during World War II and that not 
long after discharge, the veteran's feet were treated by a, 
now deceased, private physician.  The statement also 
indicated that throughout the years, the veteran's occupation 
required that he stood or walked on hard floors, of which he 
constantly complained about discomfort in his feet.

To summarize, as indicated by testimony and by available 
service records, the veteran served in the European Theater 
of operations in World War II.  The veteran has testified 
that it was during winter at which time he developed 
frostbite.  VA outpatient record and the recent VA 
examination contain diagnoses indicating residuals of 
frostbite involving the feet.  There is no indication that 
the veteran suffered cold exposure following his release from 
active duty.  The Board finds that current medical evidence 
tends to show that residuals of frostbite are related to 
service.  Accordingly, the claim is plausible and, thus, well 
grounded.   


ORDER

Entitlement to service connection for a hip injury is denied.  
Entitlement to service connection for a sinus disability is 
denied.  The claim for service connection for bilateral 
frozen feet is well grounded and to this extent, the claim is 
granted. 


REMAND

As previously discussed, the Board finds that the claim for 
entitlement to service connection for residuals of bilateral 
frozen feet, is well grounded within the meaning of 38 
U.S.C.A. § 5107 (a) (West 1991).  Thus, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim. 

In this regard, the evidence indicates that the veteran was 
exposed to cold while stationed in France.  The recent VA 
examination revealed a diagnosis of chronic bilateral foot 
pain status post remote frostbite.  In view of these facts 
the Board is of the opinion that a specialized VA examination 
is warranted.

A review of the veteran's available service records reveals 
that the veteran served on active duty with a military 
occupation of light truck driver with an Ordnance Company of 
the 3rd Army in England, France, Luxembourg, Germany and 
Austria.  The veteran was said to drive in all types of 
climatic conditions, while being bombed and strafed by enemy 
aircraft, under enemy artillery bombardment, and subject to 
enemy sniper fire.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private records, which 
are not on file with regard to treatment 
for his feet since his release from 
service, to include current treatment.  
The RO should inform the veteran that he 
has the opportunity to furnish any 
additional evidence and arguments in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  A VA examination should be conducted 
by a specialist in vascular disorders in 
order to determine the nature, severity, 
and etiology of any foot disorder, to 
include residuals of frozen feet.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All tests deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
history of the reported inservice cold 
exposure.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any disability diagnosed 
involving the feet is related to the 
inservice cold exposure?  A complete 
rational for any opinion expressed should 
be include in the report. 

3. T he RO should advise the veteran that 
failure to report for a scheduled 
examination, without good cause shown, 
may result in adverse action, to include 
denial of her claim; see 38 C.F.R. 
§ 3.655 (1998).

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
38 U.S.C.A. § 1154 (b).

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, to include 38 U.S.C.A. § 1154 (b), and 
an opportunity to respond.  The case should thereafter be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

